DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species. 
I.		Species 1:  Applicant’s first embodiment of a “road vehicle with two wind generators onborad [sic]” (see, e.g., page 20, lines 1-5 and 13-14), according to Figures 1a, 1b, 3.
II.		Species 2:  Applicant’s second embodiment or “another road vehicle with two wind generators onborad [sic]” (see, e.g., p. 20, ll. 7-14), according to Figures 2a, 2b, 3.
III.	Species 3:  Applicant’s first embodiment of electrical circuitry or “block circuit diagram,” for use with a road vehicle (see, e.g., p. 20, ll. 16-24), according to Figure 4a.
IV.	Species 4:  Applicant’s second embodiment of electrical circuitry or “another block circuit diagram,” for use with a road vehicle (see, e.g., p. 20, l. 26 to p. 21, l. 9), according to Figure 4b.
V.		Species 5:  Applicant’s third embodiment of a “road vehicle with a wind generator onboard” (see, e.g., p. 21, ll. 11-14), according to Figure 5.
VI.	Species 6:  Applicant’s fourth embodiment or “another embodiment with a wind wheel” (see, e.g., p. 21, ll. 16-20), according to Figures 6-7.

Regarding Species I, this embodiment, wind power plant 1, has two wind turbines 4, each driven by air flowing through an air inlet duct 62 and deflected by an air outlet duct with mouth 64 inside of a wheel case 60 (see, e.g., p. 22, l. 13 to p. 24, l. 1).  Here, the wind wheel is located in the engine compartment 66 (see p. 24, ll. 18-21) and outlet air duct 63 is curved in a horizontal plane (see p. 25, ll. 4-12).
Regarding Species II, this embodiment, wind generator 1’, has two wind turbines 4, each driven by air flowing through a more steeply inclined air inlet duct 62’, the air being deflected by an air outlet duct with mouth 64’ above a wheel case 60, in an area of a mudguard/fender 67 (see, e.g., p. 24, ll. 21-26, p. 25, ll. 4-17).  Here, outlet air duct 63’ is curved in a vertical plane (see p. 25, ll. 4-12).
Regarding Species III, this embodiment of electric standard circuitry 29 for use with a wind turbine, includes, inter alia, a free-wheel 14 (shown in Fig. 4a as element “16”?) and inverter 35 (see p. 26, l. 21 to p. 27, l. 9).
Regarding Species IV, this embodiment of electric circuitry 29(5) for use with a wind turbine, includes an additional block 39 of components including, inter alia, an electrolyse cell 40, a compressor 47, and a fuel cell 51 (see p. 27, l. 3 to p. 28, l. 17).
Regarding Species V, this embodiment, wind power plant 1(3), designed as a transport vehicle onboard a vehicle 18 suitable for roadway travel, includes a horizontal-axis wind wheel 4(3) installed behind a grill 21 of the vehicle 18, without any inlet duct (see p. 29).
Regarding Species VI, this embodiment, wind power plant 1(4), includes a vertical-axis wind wheel 4(4) installed on top of a drivers cabin 19 of the vehicle 18 (see p. 30, l. 24 to p. 31).


The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species (see discussion hereinabove). In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached on Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
July 20, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832